J. B. McPHERSON, District Judge.
The two questions involved in this controversy are questions of fact, and the referee’s conclusions thereon are not to be disturbed, except for plain mistake. Such mistake I do not find, after a careful examination of the testimony, although •there may be room for a fair difference of opinion concerning the bankrupt’s solvency at the time when the mortgages were given. Upon the second question, I have no difficulty in agreeing with the referee that the circumstances accompanying the transaction were such as to put the mortgagee’s agent upon inquiry, and it can scarcely be doubted that very slight investigation would have led to knowledge of the bankrupt’s financial condition.
The referee’s order vacating the mortgages is therefore affirmed.